F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 18 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    BRIDGETTE LONG for Marquet
    Long, a minor,

                Plaintiff-Appellant,
                                                         No. 98-5265
    v.                                             (D.C. No. 97-CV-763-M)
                                                         (N.D. Okla.)
    KENNETH S. APFEL, Commissioner,
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , BARRETT , and McKAY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Bridgette Long appeals from the district court’s order affirming

the decision of the Commissioner of Social Security denying her applications on

behalf of her son, Marquet Long, for supplemental security income benefits under

Title XVI of the Social Security Act. She alleged that her son became disabled on

February 9, 1994, due to a learning disability and emotional problems. Under

current agency regulations, claimant must demonstrate that her son’s alleged

impairments meet or equal a listed impairment before the child will be considered

disabled under the Act.   See Brown v. Callahan , 120 F.3d 1133, 1135 (10th Cir.

1997) (citing 20 C.F.R. § 416.924(d)(2)).

       Claimant’s application for income benefits was denied initially and upon

reconsideration at the administrative level. After a hearing, an administrative law

judge (ALJ) also denied her application, determining that her son does not have

“an impairment or combination of impairments that meets or equals . . . any

impairments(s) listed” in the appropriate regulations.   See Appellant’s Appendix,

Vol. II, at 18. Claimant filed suit in district court; the court affirmed the agency’s

denial of benefits. This appeal followed.

       Our jurisdiction over this appeal arises under 42 U.S.C. § 405(g) and

28 U.S.C. § 1291. Our review of the agency’s decision is limited to determining

whether the decision is free of legal error and supported by substantial evidence.

See Brown , 120 F.3d at 1135.


                                            -2-
       On appeal, claimant contends that the ALJ 1) failed to properly develop the

record as to her son’s mental impairments and 2) applied the wrong standards

when he attached an adult psychiatric review form to his decision. She claims

that insufficient evidence supports the ALJ’s determination that her son is not

disabled under the Act.

       After careful review of the record on appeal and consideration of

claimant’s arguments in light of the applicable legal standards, we conclude that

substantial evidence supports the agency’s decision that claimant’s son’s

impairments do not meet or equal a listed impairment. Further, we conclude that

the district court correctly decided this case. Therefore, for substantially the same

reasons set forth in the district court’s order, dated October 29, 1998,    see

Appellant’s App., Vol. I at 6-15, the judgment of the United States District Court

for the Northern District of Oklahoma is AFFIRMED.



                                                         Entered for the Court



                                                         Bobby R. Baldock
                                                         Circuit Judge




                                             -3-